Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  133554(158)(159)                                                                                            Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  NATIONAL PRIDE AT WORK, INC., a non- 

  profit organization on behalf of its Michigan 

  Members, et al.,

                Plaintiffs-Appellants, 

                                                                      SC: 133554      

  v                                                                   COA: 265870       

                                                                      Ingham CC: 05-000368-CZ
  GOVERNOR OF MICHIGAN and CITY OF
  KALAMAZOO,
          Defendants-Appellees, 

  and 

  ATTORNEY GENERAL,

             Intervening Defendant-Appellee.                      

  _________________________________________

                  On order of the Chief Justice, the motion for temporary admission of
  Stephen Sanders is GRANTED. The motion by the Michigan Professors of Law for
  leave to file a brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 16, 2007                   _________________________________________
                                                                               Clerk